Citation Nr: 1525043	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-28 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than September 22, 2011 for the grant of service connection and a 10 percent rating for tinnitus.

2.  Entitlement to an effective date earlier than November 6, 2012 for the grant of service connection for major depressive disorder.

3.  Entitlement to service connection for a psychiatric disability other than major depressive disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a disability manifested by loss of balance, to include as secondary to service-connected bilateral chronic otitis media with postoperative residuals, scar.

7.  Entitlement to an initial rating higher than 30 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1993.

These matters come before the Board of Veterans' Appeals (Board) from March 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas. 

The issue of entitlement to an increased rating for bilateral chronic otitis media with postoperative residuals, scar has been raised by the record in a December 2014 statement submitted by the Veteran (VA Form 21-4138).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hypertension, sleep apnea, and a disability manifested by loss of balance and entitlement to a higher initial rating for major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In January 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim of service connection for a psychiatric disability other than major depressive disorder.

2.  By way of a June 1994 rating decision, the RO granted service connection for defective hearing in the left ear with left ear cholesteatoma, postoperative, and chronic right ear disease with myringotomy and assigned an initial noncompensable disability rating, effective from December 6, 1993; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

3.  The Veteran submitted a claim for an increased rating for the service-connected ear disability in June 1999 and the RO granted an increased (10 percent rating), effective from December 6, 1993, by way of a February 2000 rating decision; the Veteran disagreed with this decision and a statement of the case was issued in November 2000, but the Veteran did not file a substantive appeal.

4.  A claim for an increased rating for the service-connected ear disability was received in October 2000 and the RO denied entitlement to a rating in excess of 10 percent in an August 2002 rating decision; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

5.  The Veteran's next claim for an increased rating for the service-connected ear disability was received in February 2004 and the RO denied the claim in an August 2004 rating decision; new and material evidence was received within a year of the August 2004 decision and the claim was readjudicated and again denied in a January 2006 rating decision; the Veteran did not appeal the January 2006 decision and new and material evidence was not received within a year of its issuance.

6.  The Veteran submitted another claim for an increased rating for the service-connected ear disability in December 2009 and the RO denied the claim by way of an April 2010 rating decision; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

7.  A claim for an increased rating for the service-connected ear disability was next received on October 22, 2010; the RO denied entitlement to a rating in excess of 10 percent for the service-connected ear disability and granted service connection and an initial 10 percent rating for tinnitus, effective from September 22, 2011, in the March 2012 rating decision, from which the current appeal originates.

8.  Bilateral chronic otitis media with postoperative residuals, scar did not undergo a factually ascertainable increase in symptomatology so as to warrant a 10 percent rating for tinnitus at any time between October 22, 2009 and September 22, 2011 and entitlement to that benefit did not arise until September 22, 2011.

9.  An informal claim of service connection for depression was received on September 14, 2000, but entitlement to that benefit did not arise prior to November 6, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with respect to the issue of entitlement to service connection for a psychiatric disability other than major depressive disorder, to include PTSD, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an effective date earlier than September 22, 2011 for the grant of service connection and a 10 percent rating for tinnitus are not met.  38 U.S.C.A. 
§§ 5107(b), 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104 (2014), 3.155(a) (in effect prior to March 24, 2015), 3.156 (a)-(b) (2014), 3.157(b)(1) (in effect prior to March 24, 2015), 3.303, 3.310, 3.400, 4.87 (Diagnostic Codes (DC) 6200, 6260), 19.32, 20.200, 20.302, 20.1103 (2014).

3.  The criteria for an effective date earlier than November 6, 2012 for the grant of service connection for major depressive disorder are not met.  38 U.S.C.A. 
§§ 5107(b), 5110; 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.303, 3.309(a), 3.310, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran's representative submitted a signed written statement to the RO in January 2014 in which he indicated that the Veteran wished "to withdraw his claim for posttraumatic stress disorder."  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and the appeal as to this issue is dismissed.

II. Earlier Effective Date

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The instant appeal arises from the Veteran's disagreement with the effective dates assigned after the grant of service connection for tinnitus and major depressive disorder.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and some of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for tinnitus or a psychiatric disability.  Also, he was afforded VA examinations to assess his tinnitus and psychiatric disability.

The Veteran has submitted VA treatment records which reflect that he was scheduled for VA psychiatric treatment in January 2015, but the VA treatment records that are currently included with his file are only dated to March 2013.  Nevertheless, any VA treatment records dated since March 2013 would not be relevant to the effective date issues on appeal because they would post-date the current effective dates of service connection for tinnitus and major depressive disorder.  There is no indication or allegation that any information contained in any additional VA treatment records could show that the Veteran filed an earlier claim for benefits with VA or that entitlement to service connection for tinnitus or major depressive disorder arose on an earlier date.

There is no other reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to earlier effective dates.

B. Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefrom.  38 U.S.C.A. § 5110(a).  Specifically as to claims for increase, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Specifically as to claims for increase, 38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on a claim for increase will be the date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the award is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).
A report of VA examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310. 

i. Tinnitus

The current effective date of service connection for tinnitus is September 22, 2011, the date of a VA examination report in which the examiner opined that the Veteran's tinnitus was likely ("at least as likely as not") related to his service-connected ear disability.  The Board notes that the Veteran never actually filed any specific claim of service connection for tinnitus and that service connection was granted on the basis of the September 2011 opinion.  There are no other opinions dated prior to September 22, 2011 indicating that the Veteran's tinnitus was either directly related to service or was caused or aggravated by a service-connected disability.  Thus, if the grant of service connection for tinnitus is considered an award of compensation based on an original claim, entitlement to service connection for tinnitus did not arise until September 22, 2011, the date on which the opinion was given that the tinnitus was related to the service-connected ear disability.

However, the grant of service connection and a 10 percent rating for tinnitus may also be considered the result of a claim for an increased rating for the Veteran's service-connected ear disability.  Specifically, he has been diagnosed as having cholesteatoma and otitis media and his service-connected ear disability has encompassed both of these diagnoses.  Under the diagnostic criteria for rating suppurative otitis media and cholesteatoma, complications such as tinnitus are to be rated separately.  See 38 C.F.R. § 4.87, DC 6200.  Hence, the Board will consider whether an earlier effective date for the grant of service connection and a 10 percent rating for tinnitus is warranted on the basis of any claim for an increased rating for the service-connected ear disability.

The Veteran's tinnitus is rated under 38 C.F.R. § 4.87, DC 6260.  Under DC 6260, a 10 percent rating is warranted for tinnitus.  This is the maximum schedular rating available for tinnitus and there is no legal basis upon which to award more than a single 10 percent rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  38 C.F.R. § 4.87, DC 6260, Note (2).

In a June 1994 rating decision, the RO granted service connection for defective hearing in the left ear with left ear cholesteatoma, ,postoperative, and chronic right ear disease with myringotomy and assigned an initial noncompensable disability rating, effective from December 6, 1993.  The Veteran was notified of the RO's June 1994 decision, he did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Thus, the June 1994 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran subsequently submitted a claim for an increased rating for the service-connected ear disability in June 1999.  This claim was adjudicated by way of a February 2000 rating decision which granted an increased (10 percent) rating for the service-connected ear disability, effective from December 6, 1993.  The Veteran submitted a timely notice of disagreement with this decision and a statement of the case was issued in November 2000. 

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.302(b).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32.  The RO did so in this case, as evidenced by the fact that it did not certify to the Board the issue of entitlement to an increased rating for the service-connected ear disability following the November 2000 statement of the case.

As neither the Veteran nor his representative submitted any document that could be construed as a timely substantive appeal pertaining to the claim for an increased rating for the service-connected ear disability following the November 2000 statement of the case, the RO closed the appeal.  The RO did not certify the issue to the Board at that time and no further action was taken by VA to suggest that this issue was on appeal.  Thus, the February 2000 decision also became final.  See 38 U.S.C.A. § 7105(d)(3); Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran again submitted a claim for an increased rating for the service-connected ear disability in October 2000.  The RO adjudicated this claim in an August 2002 rating decision which denied entitlement to a rating in excess of 10 percent for the service-connected ear disability.  The Veteran was notified of the August 2002 decision, he did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Thus, the August 2002 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The next claim for an increased rating for the service-connected ear disability was received in February 2004 and this claim was denied by way of an August 2004 rating decision.  The Veteran was notified of the August 2004 decision and he did not appeal this decision, but a March 2005 operative report from Medical City Dallas Hospital was received by VA in May 2005 and this evidence indicates that the Veteran underwent a left tympanoplasty with removal of cholesteatoma due to a residual cholesteatoma of the left middle ear.  As these new records include evidence of potential worsening of the service-connected ear disability, the Board finds that new and material evidence was received within a year of the August 2004 decision and that decision did not become final.  See Bond, 659 F.3d at 1362; 38 C.F.R. § 3.156 (a)-(b). 

The February 2004 increased rating claim was readjudicated and again denied in a January 2006 rating decision.  The Veteran was notified of the January 2006 decision, he did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Thus, the January 2006 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d at 1362 ; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran submitted another claim for an increased rating for the service-connected ear disability in December 2009.  This claim was adjudicated and denied by way of an April 2010 rating decision.  The Veteran was notified of this decision, he did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Therefore, the April 2010 decision also became final.  See id.

A claim for an increased rating for the service-connected ear disability was again received on October 22, 2010.  This claim was adjudicated in the March 2012 rating decision, from which the current appeal originates.  In that decision, the RO granted service connection for tinnitus and assigned an initial 10 percent disability rating, effective from September 22, 2011, and denied entitlement to a rating in excess of 10 percent for bilateral chronic otitis media with postoperative residuals, scar.

In light of the above (and assuming that service connection and a 10 percent rating for tinnitus was granted in response to a claim for an increased rating for the service-connected ear disability), an earlier effective date for the grant of service connection and a 10 percent rating for tinnitus is only possible if there is evidence dated between October 22, 2009 (i.e. one year prior to receipt of the Veteran's October 2010 increased rating claim) and September 22, 2011 which reflects that a separate 10 percent rating for tinnitus is warranted.  As explained above, the only opinion linking the Veteran's tinnitus to service or a service-connected disability is the opinion dated on September 22, 2011.  The Board notes that the Veteran reportedly indicated during a March 2013 VA psychiatric examination that he was diagnosed as having tinnitus in service in approximately 1993.  However, his report lacks credibility in light of the other, more contemporaneous evidence of record, which does not otherwise reflect a continuity of tinnitus symptomatology in the years since service.  

In sum, entitlement to service connection and a 10 percent rating for tinnitus was not factually ascertainable during the period from October 22, 2009 to September 22, 2011 and entitlement to that benefit did not arise until the date on which the VA examiner opined that the tinnitus was related to the service-connected ear disability (i.e., September 22, 2011).  Thus, September 22, 2011 is the earliest possible effective date for the grant of service connection and a 10 percent rating for tinnitus (regardless of whether the grant of that benefit is considered the result of an original claim or a claim for increase) and the appeal as to this issue must be denied.

ii. Major Depressive Disorder

The current effective date of service connection for major depressive disorder is November 6, 2012, the date that a claim of service connection for depression was received.  In a September 2000 letter, the Veteran reported that he experienced lengthy periods of depression due to the fact that he had to leave the Navy because of his ear and hearing problems.  This statement was received by the RO on September 14, 2000.  As the Veteran described symptoms of depression, his claim sufficiently identified the benefit sought and the September 2000 statement is considered an informal claim of service connection for depression.  The claim of service connection for depression was not adjudicated until the April 2013 rating decision, from which the current appeal originates.

The only adequate evidence linking the Veteran's depression to service or a service-connected disability is the opinion contained in a March 2013 VA psychiatric examination report which indicates that his depression was most likely proximately due to or the result of his service-connected hearing loss, tinnitus, and bilateral chronic otitis media.  The Board notes that the Veteran did appear to report during that examination that he had been experiencing depression ever since service.  However, even assuming that his competent report of a continuity of symptomatology is credible, an award of service connection for depression solely on this basis is nonetheless precluded because major depressive disorder is not among the chronic conditions listed in 38 C.F.R. § 3.309(a).  Service connection on the basis of a continuity of symptomatology, alone, may only be granted if a claimed disability is among this list of chronic conditions.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).

In sum, the March 2013 opinion is the only adequate evidence to support a conclusion that the Veteran's depression is related to service or a service-connected disability.  Hence, entitlement to service connection for major depressive disorder did not arise until competent evidence was received showing a nexus between that disability and the service-connected ear disability.  As this evidence did not arise until after the Veteran's September 2000 informal claim of service connection for depression was received (i.e., in March 2013), entitlement to an earlier effective date for the grant of service connection for major depressive disorder must be denied.  The fact that the RO chose to assign an effective date of November 6, 2012 based on the date of receipt of a claim of service connection for depression (VA Form 21-4138), does nothing to alter the fact that the evidence demonstrates that the Veteran is not entitled to an effective date any earlier than that date for the grant of service connection for major depressive disorder.  Hence, the appeal is denied.


ORDER

The appeal as to the issue of entitlement to service connection for a psychiatric disability other than major depressive disorder, to include PTSD, is dismissed.

Entitlement to an effective date earlier than September 22, 2011 for the grant of service connection and a 10 percent rating for tinnitus is denied.

Entitlement to an effective date earlier than November 6, 2012 for the grant of service connection for major depressive disorder is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, a March 2011 VA primary care physician note includes a diagnosis of hypertension.  Also, the Veteran has claimed to experience loss of balance.  Thus, there is competent evidence of current hypertension and a disability manifested by loss of balance.  A February 1994 VA post-operative/procedure report, a February 1994 VA patient assessment note, and an August 1994 same day procedure clinical record include elevated blood pressure readings of 140/90, 140/92, 138/90, 140/100, and 138/90.  Therefore, there is evidence of possible hypertension within a year of the Veteran's separation from service in December 1993.  See 38 C.F.R. § 4.104, DC 7101, Note (1) (2014).

As for the claimed disability manifested by loss of balance, an April 2005 treatment record from Dr. Trone reflects that the Veteran had experienced marked unsteadiness and that examination revealed a cholesteatoma.  He underwent a tympanoplasty and removal of the cholesteatoma and the unsteadiness completely resolved after the surgical procedure.

Hence, the evidence suggests that the Veteran's current hypertension may have had its onset within a year of his separation from service and that he may have a current disability manifested by loss of balance which may be related to his service-connected ear disability.  VA's duty to obtain examinations as to the etiology of the current hypertension and as to the nature and etiology of any current disability manifested by loss of balance is, therefore, triggered.  Such examinations are necessary to determine whether the Veteran has a current disability manifested by loss of balance and to obtain medical opinions as to the etiology of any such disability and of the current hypertension.

Moreover, the Veteran submitted a letter from the VA North Texas Health Care System which reveals that he was scheduled for VA psychiatric treatment in January 2015.  The most recent VA treatment records in the file from the VA North Texas Health Care System are dated to March 2013.  Thus, it appears that there are additional VA treatment records that have not yet been obtained and must be secured on remand.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, a July 2005 VA "AMB MD/DO note" indicates that the Veteran had been diagnosed as having sleep apnea two months prior to the July 2005 evaluation by Dr. Trone.  Although the AOJ requested and received some treatment records from Dr. Trone dated to June 2005 and these records include a reference to sleep problems, the AOJ only specifically requested records pertaining to treatment for the Veteran's ear disability.  Thus, it appears that there may be additional relevant records from Dr. Trone that have not been obtained.  A remand is also necessary to attempt to obtain any additional relevant private treatment records from Dr. Trone.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA records of treatment, to specifically include:
(a)  any records from the VA North Texas Health Care System dated from March 2013 through the present; and
(b)  any relevant records from any other sufficiently identified VA facility.  

2.  Ask the Veteran to specifically complete an authorization for VA to obtain all records of his treatment for sleep apnea, hypertension, a disability manifested by loss of balance, and a psychiatric disability from Dr. Trone (see the July 2005 VA "AMB MD/DO note"), and attempt to obtain any relevant private treatment records that have not already been obtained for which a sufficient release is submitted.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies shall be conducted.   

The claims file and all relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any hypertension diagnosed since October 2010, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current hypertension had its onset during service, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any hypertension diagnosed since October 2010 and the elevated blood pressure readings recorded within a year of the Veteran's separation from service in December 1993 (i.e., the readings of 140/90, 140/92, 138/90, 140/100, and 138/90 found in the February 1994 VA post-operative/procedure report, the February 1994 VA patient assessment note, and the August 1994 same day procedure clinical record).

A complete rationale shall be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current disability manifested by loss of balance.  All indicated tests and studies shall be conducted.   

The claims file and all relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any loss of balance experienced since October 2010, the examiner shall answer the following questions:

(a)  Does the loss of balance represent a separate and distinct disease entity or is it a symptom of the Veteran's service-connected bilateral chronic otitis media with postoperative residuals, scar?

(b)  If the Veteran has a current disability manifested by loss of balance that is separate and distinct from his service-connected bilateral chronic otitis media with postoperative residuals, scar, is it at least as likely as not (50 percent probability or more) that the current disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), or is otherwise the result of a disease or injury in service?

(c)  If the Veteran has a current disability manifested by loss of balance that is separate and distinct from his service-connected bilateral chronic otitis media with postoperative residuals, scar, is it at least as likely as not (50 percent probability or more) that the current disability was caused (in whole or in part) by the service-connected bilateral chronic otitis media with postoperative residuals, scar?

(d)  If the Veteran has a current disability manifested by loss of balance that is separate and distinct from his service-connected bilateral chronic otitis media with postoperative residuals, scar, is it at least as likely as not (50 percent probability or more) that the current disability was aggravated (made chronically worse) by the service-connected bilateral chronic otitis media with postoperative residuals, scar?

If any current disability manifested by loss of balance was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on any loss of balance experienced since October 2010.

A complete rationale shall be given for all opinions and conclusions expressed.

5.  Then readjudicate the claims, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


